Case 2:13-cv-01438-DDP-JC Document 118 Filed 12/23/19 Page 1 of 8 Page ID #:870



     1
         James C. Diefenbach, State Bar No. 286177
     2   DIEFENBACH LAW GROUP
         11835 Carmel Mountain Road, Suite 1304-313
     3
         San Diego, California 92128
     4   Telephone: (858) 524-4950
         Facsimile: (866) 606-4703
     5
         Email: james@diefenbachlawgroup.com
     6

     7
         Attorneys for Plaintiff and Counterdefendant
     8   JOAQUIN ANDRES ACOSTA

     9

    10                        UNITED STATES DISTRICT COURT

    11                 FOR THE CENTRAL DISTRICT OF CALIFORNIA

    12

    13    UNITED STATES OF AMERICA,            Case No. 13-01438-DDP (Jcx)
          for the use and benefit of AJ
    14    ACOSTA COMPANY, INC., a              [PROPOSED] JURY INSTRUCTIONS BY
          California corporation,              PLAINTIFF JOAQUIN ANDRES
    15                                         ACOSTA
                      Plaintiffs,
    16
                vs.
    17                                         Pre-Trial Conf.: January 13, 2020
          ALLSTATE ENGINEERING, a
          California corporation, WESTERN      Trial Date:      January 21, 2020
    18
          SURETY COMPANY, a South              Dept.            Court room 3, 2nd Floor
    19    Dakota corporation,                  Judge:           Hon. Dean D. Pregerson
    20                Defendants.

    21

    22    ALLSTATE ENGINEERING, a
          California corporation,
    23
                Counterclaimant,
    24
                v.
    25
          AJ ACOSTA COMPANY, INC., a
    26    California corporation,

    27          Counterdefendant.

    28

                                            -1-
                       PLAINTIFF JOAQUIN ANDRES ACOSTA’S EXHIBIT LIST
Case 2:13-cv-01438-DDP-JC Document 118 Filed 12/23/19 Page 2 of 8 Page ID #:871



     1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
     2         Pursuant to Rule 26(a)(3) of the Federal Rules of Civil Procedure, Plaintiff
     3   and Counterdefendant JOAQUIN ANDRES ACOSTA (“Acosta”) on behalf of AJ
     4   AJ ACOSTA COMPANY, INC. hereby makes the following disclosures:
     5         I.    RULE 26(a)(3)(A)(ii): IDENTIFICATION OF EXHIBITS
     6         Acosta expects to offer or utilize the exhibits and/or documents identified in
     7   the accompanying Exhibit 1.
     8         Acosta may offer if the need arises the exhibits and/or documents identified
     9   in the accompanying Exhibit 2.
    10
         Dated: December 23, 2019              DIEFENBACH LAW GROUP
    11

    12                                         By     /s/ James C. Diefenbach
                                                      James C. Diefenbach, Esq.
    13                                                Attorneys for Plaintiff and
                                                      Counterdefendant Joaquin Andres
    14                                                Acosta
    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                            -2-
                       PLAINTIFF JOAQUIN ANDRES ACOSTA’S EXHIBIT LIST
Case 2:13-cv-01438-DDP-JC Document 118 Filed 12/23/19 Page 3 of 8 Page ID #:872



     1                          CERTIFICATE OF SERVICE
     2         I HEREBY CERTIFY that, on December 23, 2019, a true and correct coyp
     3   of the foregoing PLAINTIFF JOAQUIN ANDRES ACOSTA’S EXHIBIT
     4   LIST was served on all parties and counsel of record via CM/ECF.
     5
         Dated: December 23, 2019                  /s/ James C. Diefenbach
     6
                                                   By: James C. Diefenbach, Esq.
                                                   Attorney for Plaintiff and
     7
                                                   Counterdefendant
                                                   Joaquin Andres Acosta
     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                           -3-
                      PLAINTIFF JOAQUIN ANDRES ACOSTA’S EXHIBIT LIST
Case 2:13-cv-01438-DDP-JC Document 118 Filed 12/23/19 Page 4 of 8 Page ID #:873



     1                                   EXHIBIT 1
     2

     3   JOAQUIN ANDRES ACOSTA PRETRIAL DISCLOSURES PURSUANT
     4                               TO FRCP 26(a)(3)
     5

     6
          Exhibit   Description                                         Date Date
          No.                                                           ID   ADM
     7      1       11/07/2011 NTP- Letter
     8      2       01/23/2012 Email Schedule and schedule of Values
            3       Prime Contract Between USACE and Allstate
     9      4       03/29/2012 Subcontract between AJ Acosta and
    10              Allstate
             5      Acosta Change Order Request No. 3 – Cut & Cap
    11
                    Utilities
    12       6      Acosta Change Order Request Dust Abatement
             7      Acosta Change Order Request Fire Hydrant Extra
    13
                    Work
    14       8      Acosta Change Order Request Verizon Telephone
                    Lines
    15
             9      USACE RFP WC001, Concrete Processing
    16      10      USACE RFP WC002, Suspension of Work
    17
            11      Allstate Engineering Purchase Order to AJ Acosta
                    for Dust Abatement
    18      12      Allstate RFP No. 2 to USACE for Work
    19
                    Suspension
            13      10.18.12 Acosta Letter to Allstate Regarding Non-
    20              Payment and Demobilization
    21      14      11.01.12 Allstate Termination Letter
            15      Allstate Estimate to Complete Acosta Scope of
    22              Work
    23      16.     11/02/2012 Letter from K. Calegari to J. Choi
            17.     11/05/2012 Letter from K. Calegari to J. Choi
    24
            18.     08/18/2012 Meeting Minutes
    25      19.     Allstate Notice of Noncompliance No. 1 to Acosta
            20.     Allstate Notice of Noncompliance No. 2 to Acosta
    26
            21.     Allstate Notice of Noncompliance No. 3 to Acosta
    27      22.     Allstate Notice of Noncompliance No. 4 to Acosta
            23.     06/29/2012 Email from K. Hanson to D. Jordaan
    28
                    regarding Allstate COR No. 3
                                          -4-
                     PLAINTIFF JOAQUIN ANDRES ACOSTA’S EXHIBIT LIST
Case 2:13-cv-01438-DDP-JC Document 118 Filed 12/23/19 Page 5 of 8 Page ID #:874



     1
            24.    04/20/2012 K. Hanson letter to Acosta regarding
                   suspension of work
     2      25.    Memorandum from Acosta to Allstate of Acosta
     3
                   Complaints and Responses from Allstate
            26.    Acosta Payment Request No. 1
     4      27.    Acosta Payment Request No. 2
     5      28.    Acosta Payment Request No. 3
            29.    Acosta Payment Request No. 4
     6
            30.    Acosta Payment Request No. 5
     7      31.    Allstate Response to Acosta Pay Request No. 6
            32.    Allstate Subcontract Agreement with Rock Ranch
     8
            33.    Allstate Subcontract Agreement with Allied
     9             Industries, Inc.
            34.    Allied Industries Subcontract Change Order No. 1 -
    10
                   $14,751.50
    11      35.    Allied Industries Subcontract Change Order No. 3
    12
            36.    Allstate Chart Comparing Demolition Contracts
            37.    Payment Bond provided by Western Surety
    13             Company, Bond No. 58688801
    14
            38.    Allstate Daily Construction Logs
            39.    Acosta Daily Construction Logs
    15      40.    Allstate Payment Application No. 1
    16      41.    Allstate Payment Application No. 2
            42.    Allstate Payment Application No. 3
    17
            43.    Allstate Payment Application No. 4
    18      44.    Allstate Payment Application No. 5
            45.    Allstate Payment Application No. 6
    19
            46.    Allstate Payment Application No. 7
    20      47.    Allstate Payment Application No. 8
            48.    Allstate Payment Application No. 9
    21
            49.    Allstate Payment Application No. 10
    22      50.    Allstate Payment Application No. 11
    23
            51.    Allstate Payment Application No. 12
            52.    Allstate Payment Application No. 13
    24      53.    Allstate Payment Application No. 14
    25      54.    Allstate Payment Application No. 15
            55.    Allstate Payment Application No. 16
    26
            56.    Allstate Payment Application No. 17
    27      57.    Allstate Payment Application No. 18
            58.    05.17.2012 Email Chain from Dave Jordaan
    28
            59.    05.22.2012 Email from Dave Jordaan regarding
                                         -5-
                    PLAINTIFF JOAQUIN ANDRES ACOSTA’S EXHIBIT LIST
Case 2:13-cv-01438-DDP-JC Document 118 Filed 12/23/19 Page 6 of 8 Page ID #:875



     1
                   Payment Application No. 2 from Acosta
            60.    06.15.2012 Email Chain regarding payment issues
     2             between Dave Jordan and Acosta
     3      61.    06.15.2012 Email Chain regarding payment issues
                   between Dave Jordan and Acosta
     4      62.    08.23.12 Email from D. Jordaan regarding SOV
     5      63.    Allstate Payment Request – Contractor Requested
                   Earnings – August 2012 and Spreadsheet (with
     6             highlights)
     7      64.    Allstate Payment Request – Contractor Requested
                   Earnings – October 2012 and Spreadsheet (with
     8
                   highlights)
     9      65.    Corrected August and October Allstate Billing
            66.    Comprehensive Map of Project Site
    10
            67.    Demonstrative Exhibit: Map of Project Site with
    11             Color Coding for work performed
            68.    Demonstrative Exhibit: Excel Sheet of Plaintiff’s
    12
                   Claim
    13      69.    Backup Documentation regarding payments from
                   Allstate to Acosta
    14
            70.    Demonstrative Exhibit – Timeline of Events
    15      71.    Demonstrative Exhibit – Timeline of Payments
    16
            72.    Demonstrative Exhibit – Percentage Billing
                   Comparison Charts
    17      73.    10.11.12 Email chain with M. Brodsky and D.
    18             Jordaan regarding Water Truck PO
            74.    10.11.12 Email from M. Brodsky regarding
    19             Unconditional Release
    20      75.    10.10.12 Email from S. Reyes regarding September
                   Progress Billing
    21
            76.    10.16.12 Email from D. Jordaan regarding
    22             September Progress Billing
            77.    9.10.12 Email chain from Mark Bayley regarding
    23
                   August 2012 Progress Payment
    24      78.    9.5.12 Email from D. Jordaan regarding SOV
                   Revision and RFP 2
    25
            79.    9.5.12 Email from D. Jordaan regarding RFP 2
    26      80.    8.31.12 Email Chain regarding VAFB Progress
                   Payment
    27
            81.    10.17.12 Email Chain from D. Jordaan regarding
    28             proposals for RFP 2

                                         -6-
                    PLAINTIFF JOAQUIN ANDRES ACOSTA’S EXHIBIT LIST
Case 2:13-cv-01438-DDP-JC Document 118 Filed 12/23/19 Page 7 of 8 Page ID #:876



     1
            82.    08.27.12 Email from L. Reyes regarding Project
                   status
     2      83.    08.27.12 Email Chain from M. Brodsky regarding
     3
                   revised invoice and current payment application
            84.    Meeting Minutes #28 from August 23, 2012
     4      85.    08.24.12 Email from D. Jordaan regarding payment
     5             schedule
            86.    08.22.12 Email from M. Brodsky regarding August
     6             Progress Payment
     7      87.    09.29.12 Email chain from M. Brodsky Regarding
                   Delay and Disruption
     8
            88.    Photographs of Project Site
     9      89.    Receipt/Invoice for Purchase of Rock Crusher for
                   RFP No. 2
    10
            90.    AJ Acosta Company, Inc. Prior Job History and
    11             Profit and Loss Statements
            91.    AJ Acosta Estimate for Project
    12
            92.    AJ Acosta Lost Project Information and Backup
    13      93.    01.15.13 Letter from K. Calegari to Western Surety
    14
                   Company regarding Payment Bond Claim
            94.    11.13.19 Email from J. Choi regarding Response by
    15             Allstate
    16
           95.     Reserved.
           96.     Reserved.
    17     97.     Reserved.
    18     98.     Reserved.
           99.     Reserved.
    19
           100.    Reserved.
    20     101.    Reserved.
           102.    Reserved.
    21
           103.    Reserved.
    22     104.    Reserved.
           105.    Reserved.
    23
           106.    Reserved.
    24     107.    Reserved.
    25
           108.    Reserved.
           109.    Reserved.
    26     110.    Reserved.
    27

    28

                                         -7-
                    PLAINTIFF JOAQUIN ANDRES ACOSTA’S EXHIBIT LIST
Case 2:13-cv-01438-DDP-JC Document 118 Filed 12/23/19 Page 8 of 8 Page ID #:877



     1                                       EXHIBIT 2
     2         Plaintiff Joaquin Andres Acosta may offer if the need arises the exhibits
     3   and/or documents identified on this list:
     4

     5
            Exhibit Description                                             Date Date
            No.                                                             ID   ADM
     6        1     Any and all exhibits identified by Defendants and
     7
                    Cross-Claimants.
              2     Any and all exhibits called by Defendants and
     8              Cross-Claimants.
     9        3     Plaintiff reserves the right to present rebuttal and/or
                    impeachment exhibits not listed above.
    10        4     Any documents and exhibits by custodian of
    11              records necessary to authenticate documents.
              5     Plaintiff reserves its right to augment its Exhibit
    12
                    List.
    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                            -8-
                       PLAINTIFF JOAQUIN ANDRES ACOSTA’S EXHIBIT LIST
